Case 4:19-cr-00719 Document 180-1. Filed on 07/10/20 in TXSD Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
UNITED STATES OF AMERICA
Vv. 4:19-CR-719-S2

MATTHEW DOWELL

WAIVER OF APPEARANCE

I, Matthew Dowell, waive my appearance at the arraignment scheduled for
July 15, 2020. I affirm that I have had the indictment read to me on July 10, 2020
and I understand the charges against me and their potential sentence and

consequences if I were convicted of the alleged offenses. My plea is not guilty.

uw)

Defend
ZLinLZo

Date

 

Couksel for Defendant

ah of: Ze

Date
